DETAILED ACTION
This Action is in response to Applicant’s response filed on 11/05/2021.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Fox (US 2018/0350054 A1).

Claim Objections
Claim 1 should disclose “…a subset of the acquired superset of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2019/0050948 A1) in view of Fox (US 2018/0350054 A1).

Consider claims 1, 10 and 12, Perry discloses a method for predicting crop yield of a crop in an area in real time, the method implemented using one or more processors local to the area, and comprising: (abstract; A crop prediction system performs various machine learning operations to predict crop production and to identify a set of farming operations that , if performed , optimize crop production.) (figure 8, 825)
[claim 12: A system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to perform the following operations: (paragraphs 181-182)]
deploying one or more robots amongst a plurality of plants; (paragraph 10; UAV; paragraph 70; a drone can collect images during operation and can communicatively couple with the crop prediction system to provide the collected images in association with information identifying the field)
acquiring, (figure 8, 830) using one or more vision sensors of one or more of the robots, (paragraph 10; accessing field information comprises collecting the field information from one or more sensors located at the land) a superset of high resolution images that depict the plurality of plants; (paragraph 103; images received from a satellite and from a drone may be in different image file formats, at different resolutions, and at different scales, for example, a pixel in each image may represent a different geographic distance)
applying, by one or more of the processors local to the area, (see figure 8, 835, 840, 845 and 850) data indicative of the subset of high resolution images (paragraph 11; applying the crop prediction engine) as input across a machine learning model, (paragraph 11; applying the crop prediction engine to the accessed field information and the first set of farming operations comprises determining, based on the one or more machine learned relationships, the first expected crop productivity for the first type of crop planted and grown at the first portion of land using the first set of farming operations) along with local weather data (paragraphs 8 and 11; weather conditions and weather events), to generate output indicative of a real time (paragraph 41; real time information) crop yield prediction; and (paragraph 41; The external databases are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production.)
generating, based on the output using one or more processors local to the area, for presentation at one or more computing devices, the real time crop yield prediction.  (figure 8, 850; presenting , within an interface of a device associated with the grower , the modified set of farming operations)
Perry fails to specifically disclose sampling, from the acquired superset of high resolution images using one or more processors local to the area, a subset of the acquired superset of high resolution images.
In related art, Fox discloses sampling, from the acquired superset of high resolution images (see at least paragraph 32; read as capturing high-resolution images from a particular site) using one or more processors local to the area, a subset of the acquired superset of high resolution images.  (see at least paragraphs 32, 56 and 63; read as orthomosaic images)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fox into the teachings of Perry to effectively allow computing devices to produce more accurate determinations of current plant growth at a site and more accurate predictions of future plant growth at the site.



claims 2 and 13, Perry, as modified by Fox, discloses the claimed invention wherein the sampling, applying, and generating are performed onboard one or more of the robots. (paragraph 10; UAV; paragraph 70; a drone can collect images during operation and can communicatively couple with the crop prediction system to provide the collected images in association with information identifying the field)

Consider claims 3 and 14, Perry, as modified by Fox, discloses the claimed invention wherein processing the subset of high resolution images to generate one or more embeddings, wherein the data indicative of the subset of high resolution images comprises the one or more embeddings.  (paragraph 143;  processing images, including image stitching and cloud cover correction, to obtain current season reflectance data)

Consider claims 4 and 15, Perry, as modified by Fox, discloses the claimed invention wherein the processing comprises applying the subset of high resolution images as input across a convolutional neural network.  (paragraph 7)

Consider claims 5 and 16, Perry, as modified by Fox, discloses the claimed invention wherein combining a plurality of constituent image embeddings together to form a composite embedding that represent crops across the area.  (paragraph 8; the growth information includes information about crop varieties, date ranges for planting crops, crop planting rate ranges, crop planting depth, soil temperatures for planting crops, atmospheric temperatures for planting crops, soil textures for planting crops, soil types for planting crops, weather conditions for planting crops, drainage conditions for planting crops, crop seedbed preparation methods, and crop planting locations.)

Consider claims 6 and 17, Perry, as modified by Fox, discloses the claimed invention wherein the sampling comprises sampling the subset of high resolution images from another subset of the high resolution images that were acquired in one or more predetermined sectors of the area.  (figure 2, geographic database 135)

Consider claims 7 and 18, Perry, as modified by Fox, discloses the claimed invention wherein selecting the one or more predetermined sectors of the area based on one or more satellite images of the area.  (paragraphs 77, 103; images received from a satellite and from a drone may be in different image file formats, at different resolutions, and at different scales, for example a pixel in each image may represent a different geographic distance)

Consider claims 8 and 19, Perry, as modified by Fox, discloses the claimed invention wherein the one or more predetermined sectors of the area are selected based on accuracies of past real time predicted crop yields generated from sampled subsets of high resolution images of the area.  (paragraph 41; The external databases are sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production.)

claims 9 and 20, Perry, as modified by Fox, discloses the claimed invention wherein the one or more predetermined sectors of the area are selected by: sampling, from the superset of high resolution images, a plurality of sampled subsets; (paragraph 80) generating a plurality of crop yield predictions based on the plurality of sampled subsets; (paragraph 161; crop prediction module determines an optimized crop production by comparing multiple predictions from multiple sets of farming operations and/or field parameters) and selecting, as one or more of the predetermined sectors of the area, a sector of the area from which the sampled subset yielded a crop yield prediction that most closely matched the delayed crop yield prediction.  (paragraph 40; A user of the agronomist client device can review the crop prediction information, including a set of farming operations identified by the crop prediction system to optimize a predicted crop production, and can modify the identified set of farming operations.  Further, a user of the agronomist client device can modify farming operations identified by the crop prediction system as optimal based on information available to the user but not available to the crop prediction system at the time the predictions were made. Likewise, an agronomist can modify field information on which the crop prediction system is applied, and can request that the crop prediction information generated by the crop prediction system be regenerated in order to observe the effect of the modified field information on the crop prediction information.)

Consider claim 11, Perry, as modified by Fox, discloses the claimed invention wherein applying data indicative of the superset of high resolution images as input across the machine learning model to generate additional output indicative of the delayed crop yield prediction.  (paragraph 131; operations for collection additional data describing the field)
Relevant Prior Art Directed to State of Art
Guan (US 2018/0211156 A1) is relevant prior art not applied in the rejection(s) above.  Guan discloses a crop yield estimation using agronomic neural network.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window

401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665